DETAILED ACTION

Acknowledgment is made of the amendment filed on 7/26/22.  Claims 24-43 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mendelovich et al. (US 2006/0208065) (hereinafter referred to as ‘Mendelovich’).
Mendelovich teaches
Regarding claim 24, a computer-implemented method, comprising:
linking, in a database (database 84) of an acquirer processor (customer selected financial institution 80) by a payment processing computing system (see figure 1) of the acquirer processor, a customer loyalty account number associated with a customer loyalty program to a merchant issued (MI) payment vehicle account number (number of proprietary cards A1-LN): and
subsequent to linking the customer loyalty account number to the Mi payment vehicle account number, upon receipt of an updated account number associated with the customer loyalty program at the payment processing computing system of the acquirer processor from a merchant computing device (proprietary databases A1DB-LNDB) associated with a merchant, linking, in the database of the acquirer processor by the payment processing computing system of the acquirer processor, the updated customer loyalty account number to the MI payment vehicle account number (see paragraph 39);
the computer-implemented method of claim 24, further comprising:
transmitting a communication to the merchant computing device indicating that the linked customer loyalty account number is changed to the updated customer loyalty account number;
the computer-implemented method of claim 24, further comprising:
receiving transaction data associated with the MI payment vehicle:
determining the customer loyalty account number linked to the MI payment vehicle account number; and
providing the transaction data to a customer loyalty program associated with the customer loyally account number (paragraph 53);
the computer implemented method of claim 26, further comprising:
storing the transaction data; and
providing the transaction data to a customer associated with the customer loyalty account number (see paragraph 39);
the computer-implemented method of claim 26, wherein the transaction data comprises stock keeping unit data of items purchased from a merchant (see paragraph 83);
the computer-implemented method of claim 24, wherein the customer loyally account number and the updated customer loyalty account number are provided by a customer loyalty program;
the computer-implemented method of claim 24, wherein the step of linking the updated customer loyally account number to the MI payment vehicle account number is performed upon receipt of the updated customer loyalty account number from a customer loyally program;
the computer-implemented method of claim 24, wherein the customer loyally account number and the merchant issued (MI) payment vehicle account number associated with the MI payment vehicle are received from the merchant computing device associated with the merchant, the customer loyalty account number being different from the MI payment vehicle account number;
the computer-implemented method of claim 24, wherein the step of linking the updated customer loyalty account number to the MI payment vehicle account number is performed without input from a customer associated with the linked customer loyalty account number;
the computer-implemented method of claim 24, further comprising:
subsequent to linking the MI payment vehicle account number to the customer loyalty account number, receiving transaction data from the merchant computing device, the transaction data comprising the merchant issued payment vehicle account number and a request for funds;
regarding claim 34, a merchant issued payment vehicle system, comprising:
a merchant issued (MI) payment vehicle having a unique identification number encoded on the merchant issued payment vehicle, the unique identification number linked, in a database of an acquirer processor by a payment processing computing system of the acquirer processor, to an account number associated with a customer loyalty program of a merchant: and
a payment processor configured to:
upon receipt of an updated account number associated with the customer loyalty program at ine payment processing computing system of the acquirer processor from a merchant computing device associated with the merchant, link, in the database of the acquirer processor by the payment processing computing system of the acquirer processor, the updated account number to the unique identification number encoded on the MI payment vehicle;
the merchant issued payment vehicle system of claim 34, wherein the MI payment vehicle is a card;
the merchant issued payment vehicle system of claim 34, wherein the payment processor is further configured to:
receive transaction data comprising stock keeping unit data from the merchant computing device when the MI payment vehicle is introduced to the merchant computing device, wherein the transaction data comprises data identifying items
purchased as a part of a transaction; and
provide the transaction data to the customer loyally program;
the merchant issued payment vehicle system of claim 34, wherein the customer loyalty program is hosted by the merchant;
regarding claim 38, a method, comprising:
receiving at a payment processor in communication with a merchant computing device of the merchant, an account number of a customer loyalty program associated with the merchant and
subsequent to receiving the account number of the customer loyalty program, linking a unique account number of a merchant issued payment vehicle to the account number of the customer loyally program;
the method of claim 36, further comprising:
subsequent to linking a unique account number of the merchant issued payment vehicle associated with the merchant to the account number of the customer loyalty program, receiving transaction data from the merchant computing device when the unique account number of the merchant issued payment vehicle is provided to the merchant computing device;
determining that the unique account number of the merchant issued payment vehicle is linked to the account number of the customer loyalty program;
determining if the transaction data includes stock keeping unit data of items purchased from the merchant, and
if the transaction data includes stock keeping unit data, providing the stock keeping unit data to the customer loyalty program;
the method of claim 39, further comprising:
when the account number of the customer loyally program is invalidated, linking the unique account number of the merchant issued payment vehicle to an updated account number;
the method of claim 39, wherein the account number of the customer loyalty program is invalidated when an updated account number is received at the payment processor;
the method of claim 39, wherein the customer loyalty program is
hosted at a server controlled by the merchant;
the method of claim 39, wherein the customer loyalty program comprises a list of items purchased by a customer of the merchant.

Response to Arguments
Applicant’s arguments, filed , with respect to 7/26/22 have been fully considered.  In view of examiner’s further reconsideration of the 35 USC 101 rejection as previously applied in paper no. 20220409, the examiner has withdrawn the 35 USC 101 rejection.
Applicant’s arguments with respect to the 35 USC 102(a)(1) rejection(s) of claim(s) 24-43 have been fully considered and are persuasive. Upon further consideration of the Merz (US 2009/0307060) as previously applied in the prior art rejection of paper no. 20220409, the examiner has withdrawn the 35 US 102(a)(1) rejection in view of the Merz reference. 
However, upon further consideration, a new ground(s) of rejection is made in view of the Mendelovich invention as disclosed above.



 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G, Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 21, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876